ULRICH, Chief Judge, Presiding Judge,
dissenting.
I respectfully dissent. The power of Administrative Law Judges to dismiss workers’ compensation claims for want of prosecution is not a raw, unbridled power and is subject to judicial review to remedy abuses of discretion. Cade v. Bendix Corp., 564 S.W.2d 608, 610 (Mo.App.1978). The ALJ in this case did not abuse her discretion in dismissing Mr. Burkett’s claim for want of prosecution.
As indicated by the majority, the legislature provided the division of workers’ compensation with the power “to strike pleadings and enter awards against any party or parties who fail or refuse to comply with its lawful orders.” § 287.650.1. ALJ’s are charged with this power by section 287.610.2. In his affidavit filed before the Commission, Mr. Burkett acknowledges that the ALJ informed him at the January 30, 1995 hearing that his case would be set for dismissal on July 19, 1996 if he was unprepared to proceed. Nevertheless, Mr. Burkett appeared on July 19, 1996 without counsel and unprepared, and the ALJ dismissed his claims.
Section 287.495.1 dictates that the findings of fact made by the commission within its powers shall be conclusive and binding and that appellate review is limited to questions of law only. As required by Ross v. Safeway Stores, Inc., 738 S.W.2d 611 (Mo.App.1987), Mr. Burkett was given an opportunity at the July 19, 1996 hearing to show good cause for his failure to prosecute. He described his difficulties in obtaining counsel to litigate his claim. The ALJ found that Mr. Burkett’s case had been set for pre-hearing on October 14, 1993, for hearing on April 15, 1994, and January 30, 1995, and for dismissal on July 19, 1996. In addition, despite Mr. Burkett’s explanation for his unpreparedness, the ALJ found that he did not show good cause for his failure to appear ready for hearing. These facts, including the question of good cause, were considered by the fact-finding tribunal, the ALJ, upon the record and affirmed by the Commission. Mr. Burkett’s failure to comply with the ALJ’s January 30, 1995 order placing his case on the July 19, 1996 dismissal docket was a sufficient basis for dismissing his claims for want of prosecution under section 287.650.1.
In Cade v. Bendix Corp., a. referee1 dismissed for want of prosecution a claim for workers’ compensation benefits. 564 S.W.2d at 610. In affirming the dismissal, the court of appeals reasoned:
“The Division of Workmen’s Compensation has no more immunity from the devastating effect of a highly accelerated caseload than the courts of this state-both are racked with a common problem. The last sentence of See. 287.650.1, supra, “[t]he division shall have power to strike pleadings and enter awards against any party or parties who fails or refuses to comply with its lawful orders”, is cast in language which clearly and unequivocally empowers the referee to invoke the sanction of dismissal in order to minimize the congestion of claims in these days of crowded dockets, to utilize decisional manpower to the maximum extent, and to prevent undue delay in the orderly disposition of other pending claims. Failure on the part of the legislature to have empowered referees with the power to dismiss claims for want of prosecution would have seriously hampered the ability of referees to carry out their legislatively mandated function of hearing and determining claims “upon original hearing”. Tangentially, and of cardinal importance, failure of the legislature to have empowered referees with statutory authority to dismiss claims for want of prosecution would have rendered them helpless, regardless of the harmful reverberations to prepared and compliant claimants, to thwart intentional, indifferent, or selfish delaying tactics on the part of a few claimants impeding the timely and orderly dispatch of the great bulk of compensation claims. Such an incongruous result was wisely avoided by the legislature by inclusion of the last sentence in Sec. 287.650.1, supra.”
*570Id. (citations omitted). The rationale in Cade is applicable still. As the first line of decision makers for workers’ compensation claims, an ALJ has a very full docket. ALJs are analogous to trial courts in the sense that they must be able to control their dockets within reason. If control over an AL J’s power to dismiss cases is restricted beyond that authorized by the legislature, as the majority’s opinion tends to do, an ALJ may become reluctant to eliminate those cases where dismissal is warranted. Lawyers or claimants may take advantage of an ALJ’s reluctance to dismiss cases when dismissal is justified or even necessary because of the claimant’s lengthy history of a refusal to prosecute the claims thereby causing unnecessary delays in the resolution of eases worthy of attention. ALJs may become completely inundated with cases as a result of a lack of authority to dismiss cases for want of prosecution. In her dismissal of Mr. Burkett’s claim, the ALJ in this case spoke of these concerns stating, “I have got to have these dismissal dockets mean something. I have got to dismiss cases where they’re not pursued.” For the foregoing reasons, I would affirm the ALJ’s dismissal in this case.

. Referees are now administrative law judges, section 287.610, RSMo Supp.1977.